Citation Nr: 1453492	
Decision Date: 12/04/14    Archive Date: 12/10/14

DOCKET NO.  08-36 948	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for glomus tumors and other skin lesions, to include as secondary to in-service herbicide exposure.  

3.  Entitlement to service connection for peripheral neuropathy of the bilateral lower extremities, to include as secondary to in-service herbicide exposure.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Avery M. Schonland, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1969 to June 1971, including service within the Republic of Vietnam from December 1970 to June 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  The appellant is the Veteran's surviving spouse.

After perfecting a timely appeal in November 2008, the Veteran died in June 2010.  In August 2010, within one year of the Veteran's death, the appellant filed a claim for Dependency and Indemnity Compensation (DIC).  Accordingly, the RO, in a September 2011 decision, correctly substituted the appellant as the claimant for the purposes of processing the Veteran's prior service connection claims to completion.  See 38 U.S.C.A. § 5121A (West 2002 & Supp. 2011).

In August 2012, the Board reopened the Veteran's claim of entitlement to service connection for glomus tumors and remanded all claims on appeal to obtain the Social Security Administration (SSA) records.  The Board further sought to obtain VA medical opinions on the possibility of service connection for glomus tumors and peripheral neuropathy based on the Veteran's presumed in-service herbicide exposure.  The case has since been returned to the Board for appellate review

Prior to his death, the Veteran requested a Travel Board Hearing in his November 2008 Substantive Appeal.  Following his death, the RO provided the appellant the opportunity to attend that hearing in a September 2011 letter.  However, in an October 2011 statement, she indicated her wish to withdraw that hearing request.  Thus, the hearing request is considered withdrawn.  See 38 C.F.R. § 20.704(e) (2011).  

Following the Agency of Original Jurisdiction's (AOJ's) February 2013 supplemental statement of the case, the appellant submitted a statement with research from the VA's Public Health website.  Her representative submitted a November 2014 waiver of this statement and the research, allowing the Board's initial review of this new evidence.  38 C.F.R. § 20.1304 (2014).

A review of the Veterans Benefits Management System does not reveal any additional documents pertinent to the present appeal.  A review of the Veteran's Virtual VA claims file only contains records that are either duplicative or irrelevant to the issue on appeal.  


FINDINGS OF FACT

1.  In an unappealed December 2005 rating decision, the RO denied a claim of entitlement to service connection bilateral hearing loss; the Veteran did not submit new and material evidence within one year and did not appeal that decision.

2.  The evidence received since the December 2005 rating decision as to bilateral hearing loss is cumulative and redundant of the evidence of record at that time, and does not raise a reasonable possibility of substantiating the claim.  

3.  The evidence of record does not demonstrate any glomus tumors during the appellate period.

4.  The evidence of record does not demonstrate that the Veteran's peripheral neuropathy of the bilateral lower extremities manifested in service, or that it is otherwise related to his military service.


CONCLUSIONS OF LAW

1.  The December 2005 rating decision denying service connection for bilateral hearing loss is final.  38 U.S.C.A. §§ 7105(b), 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.104, 3.156, 20.302, 20.1103 (2014).  

2.  New and material evidence has not been received to reopen the claim of entitlement to service connection for bilateral hearing loss.  38 U.S.C.A. §§ 5103, 5103A, 5107, 5108, (West 2002); 38 C.F.R. §§ 3.156, 3.159, 3.385 (2014).  

2.  Glomus tumors were not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).  

3.  Peripheral neuropathy of the bilateral lower extremities was not incurred in active service, and may not be presumed to have been so incurred.  38 U.S.C.A. §§ 1110, 1112, 1113, 1131, 1133, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2014).  Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In addition, the notice requirements of the VCAA apply to all elements of a service connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  VCAA notice must be provided prior to an initial unfavorable decision.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In the context of an application for reopening, notice (1) must notify a claimant of the evidence and information that is necessary to reopen the claim and (2) must notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying benefit sought by the claimant.  VA is required, in response to an application to reopen, to look at the bases for the denial in the prior decision and send a notice letter that describes what evidence would be necessary to substantiate that element or elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 11-12 (2006).

In this case, the VA's duty to notify was satisfied by the RO's June 2007 and October 2007 correspondence.  These letters fully addressed all notice elements, and were sent to the Veteran prior to the May 2008 initial adjudication of the claims on appeal.  Moreover, the requirements with respect to the content of the notice were met in this case.  The RO informed the Veteran of the evidence needed to substantiate a claim for service connection and of the division of responsibilities in obtaining such evidence.  The letters further explained how disability ratings and effective dates are determined.  Additionally, the September 2008 statement of the case notified the Veteran of the reasons for the denial of his applications, and in so doing, informed him of the evidence that was needed to substantiate his claim.  Further, the June 2007 notice informed the Veteran about the information and evidence that is necessary to reopen the previously denied claim of entitlement to service connection for hearing loss.  The letter explained the new and material evidence requirement and the basis of the December 2005 prior final denial of entitlement to service connection for bilateral hearing loss.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  Additionally, the appellant and her representative have not alleged any notice deficiency.  Accordingly, the duty to notify has been met.  

VA also has a duty to assist the Veteran and the appellant in the development of the claim.  This duty includes obtaining service treatment records (STRs), pertinent post-service treatment records, and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this case, the RO has obtained the STRs, private treatment records, SSA records, VA outpatient treatment records, and VA examination reports and posthumous medical nexus opinions.  The Veteran and appellant have also both submitted lay statements, and their representative has submitted arguments on their behalf.  

The Veteran was afforded a VA examination in January 2009, and the VA obtained posthumous medical opinions in September and October 2012.  The January 2009 VA examination addressed peripheral neuropathy, and the posthumous opinions addressed peripheral neuropathy and glomus tumors.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Taken together, the Board finds that this examination and these opinions are adequate as they were conducted by medical professionals who reviewed the claims file, solicited a history from the Veteran regarding his medical history, and performed a thorough examination including a review of the private treatment records and the relevant diagnostic testing.  The September 2012 VA examiner provided an opinion and supporting rationale based upon an accurate recitation of the evidence of record.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  This will be discussed in further detail below.  

The appellant has raised concerns regarding the adequacy of the September 2012 VA opinion in her March 2013 statement.  She questioned how the VA examiner could find it less than likely that her late husband's tumors could be related to his presumed in-service herbicide exposure, if the etiology of those tumors are unknown.  However, the VA examiner ruled out this possibility based on his review of the relevant medical literature, thus providing a supporting rationale.  

She further questioned if diabetes could have caused either the glomus tumors or peripheral neuropathy.  However, neither the private treatment records nor the VA treatment records include any diagnosis of diabetes.  The January 2009 VA examiner noted there was no current diagnosis of diabetes, and specifically found no elevated blood sugar readings in his review of the private treatment records.  The Veteran's VA treatment records leading up to his death in June 2010 also reveal no diagnosis of diabetes.  These records include January 2009, March 2009, and June 2009 laboratory testing, showing elevated blood glucose readings and the interpretation of those test results by medical professionals.  Yet the interpretation of those test results reflects no diagnosis for diabetes.  See AZ v. Shinseki, 731 F.3d 1303 (Fed. Cir. 2013) (recognizing the widely held view that the absence of an entry in a record may be considered evidence that the fact did not occur if it appears that the fact would have been recorded if present); Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011); Kahana v. Shinseki, 24 Vet. App. 428, 440 (2011) (Lance, J., concurring) (citing FED. R. EVID. 803 (7) for the proposition that "the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded").  Therefore, the Veteran had no diagnosis for diabetes, and the theory of secondary service connection for either glomus tumors or peripheral neuropathy as caused or aggravated by diabetes is inapplicable, and the examinations are adequate.  

The Veteran has not had a VA examination in connection with his application to reopen his claim of entitlement to service connection for hearing loss.  However, in this absence of new and material evidence, VA is not required to provide assistance to a claimant attempting to reopen a previously disallowed claim, including providing a medical examination or obtaining a medical opinion.  38 C.F.R. § 3.159(c)(4); Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1342-1343 (Fed. Cir. 2003).  As will be discussed below, that claim of entitlement to service connection for hearing loss is not being reopened, and therefore the duty to assist does not mandate a VA examination in connection with that claim.  

The Board finally finds that the AOJ has complied with the August 2012 remand directives.  Specifically, in August 2012, the AOJ requested and received the SSA records.  In September 2012, the AOJ obtained the posthumous medical opinions on the possibility of service connection for glomus tumors and peripheral neuropathy based on the Veteran's presumed exposure to herbicides in Vietnam.  While the examiner concluded that attributing the Veteran's peripheral neuropathy to any diabetes diagnosis would be pure speculation, as discussed above there is no medical evidence of record showing a diagnosis of diabetes.  Therefore, the theory of secondary service connection for either glomus tumors or peripheral neuropathy as caused or aggravated by diabetes is inapplicable

The September 2012 VA examiner reviewed the Veteran's claims file, which included the private medical records showing pathology reports to support the diagnosis of glomus tumors and nerve conduction studies to support the diagnosis of peripheral neuropathy.  The claims file also reflects the Veteran's Vietnam service.  The examiner discussed this relevant medical history and presumed in-service herbicide exposure in his opinion.  Therefore, this opinion is adequate.  The Board finds that obtaining the SSA records and obtaining the opinion on the possibility of service connection for glomus tumors and peripheral neuropathy based on the Veteran's presumed in-service herbicide exposure constitutes substantial compliance with the August 2012 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (finding that only substantial compliance, rather than strict compliance is required).  In February 2013, the AOJ readjudicated the claims prior to returning the case to the Board for further appellate review.  As such, the AOJ has complied with all remand directives, and the Board may proceed with adjudication.  Stegall v. West, 11 Vet. App. 268.  

The Veteran, the Appellant, and their representative have not identified any outstanding records that are pertinent to the claims being decided herein that have not already been requested or obtained.  The record also does not otherwise indicate the existence of any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Whether New and Material Evidence Has Been Received to Reopen the Claim of Entitlement to Service Connection for Bilateral Hearing Loss

The RO previously considered and denied the Veteran's claim of entitlement to service connection for bilateral hearing loss in a December 2005 rating decision.  In particular, the RO noted that there was no current diagnosis, a lack of treatment, complaints, or diagnosis of hearing loss in service, and a lack of medical evidence attributing hearing loss to the Veteran's service.  The Veteran did not file new and material evidence within one year or appeal this decision.  The Veteran subsequently filed an application to reopen his claim of entitlement to service connection for bilateral hearing loss in June 2007.  

In order to reopen a claim that has been denied by a final decision, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  New and material evidence means evidence not previously submitted to agency decision makers; which relates, either by itself or when considered with previous evidence of record, to an unestablished fact necessary to substantiate the claim; which is neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  To reopen a previously disallowed claim, new and material evidence must be presented or secured since the last final disallowance of the claim on any basis, including on the basis that there was no new and material evidence to reopen the claim since a prior final disallowance.  See Evans v. Brown, 9 Vet. App. 273, 285 (1996).  For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  

The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is low.  Shade v. Shinseki, 24 Vet. App. 110, 117 (2010).  Furthermore, in determining whether this low threshold is met, VA should not limit its consideration to whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, to include by triggering the Secretary's duty to assist.  Id. at 118.

The evidence associated with the claims file at the time of the RO's December 2005 rating decision included STRs, private treatment records, and the Veteran's lay statements.  In particular, a November 1996 private treatment record from Dr. DAR noted the Veteran's complaint that his left ear hearing was 75 percent gone.  None of the evidence of record, however, demonstrate audiological testing that showed a hearing loss for VA purposes.  The other private treatment records reflected treatment for glomus tumors rather than hearing loss.  The STRs included the July 1969 entrance audiogram, an August 1969 audiogram, and a June 1971 separation examination 15/15 whisper test.  The July 1969 and August 1969 audiograms reflect no hearing loss for VA purposes.  The Veteran's September 2005 claim of entitlement to service connection for hearing loss offered a lay statement attesting to his in-service noise exposure as a machine gunner on a jeep convoy, and asserting that his hearing difficulty started shortly thereafter.  

The evidence received since the December 2005 rating decision includes VA treatment records; SSA records; further private treatment records; and further lay statements made by the Veteran, appellant, and their representative.  None of these additional lay statements have identified any other outstanding evidence that would be relevant to this claim, nor have they noted any other treatment in service or thereafter.  In fact, the appellant specified in a March 2013 statement there is no new and material evidence related to this claim.  

With respect to the additional VA and private medical records, the Board notes that they are new in that they were not of record at the time of the prior denial.  However, the medical records are not material because they do not pertain to any diagnosis or treatment for hearing loss, a diagnosis of hearing loss within one year of separation from service, continuity of symptomatology associated with hearing loss, any in-service event or injury that could have led to hearing loss, or a nexus.  Neither the VA treatment records nor the private treatment records include any treatment, complaint, or diagnosis for hearing loss.  The new private treatment records specifically relate to the Veteran's claims of entitlement to service connection for glomus tumors and peripheral neuropathy.  The VA treatment records include no mention of difficulties with hearing, no treatment through or referral to the audiology department, and no diagnosis for hearing loss.  In April 2007 and March 2009, the Veteran specifically denied any problems with his ears, nose, and throat.  

The SSA records are largely duplicative of the VA treatment records.  Other than the copies of the VA treatment records, the SSA records include an October 2008 examination report.  At that examination, the Veteran reported that he cannot hear; however, the examiner objectively noted no problems with the Veteran's hearing.  The Veteran's October 2008 lay statement reporting hearing loss to the SSA examiner is cumulative and redundant of his November 1996 report to Dr. D.A.R. that his left ear hearing is 75 percent gone and his September 2005 claim, as both address his post-service difficulties hearing.  New evidence is not that which is merely cumulative of other evidence on the record.  Colvin v. Derwinski, 1 Vet. App. 171, 174 (1991).  The RO considered the Veteran's lay statements as to his post-service hearing difficulties in the final December 2005 rating decision.  38 C.F.R. § 3.156(a).  There is no new argument, assertion, or evidence in the Veteran's October 2008 statement that he cannot hear to the SSA examiner.  Therefore, this lay statement is not new evidence sufficient to reopen the claim.  

Regarding the Veteran's other lay statements in his June 2007 claim to reopen and his November 2008 substantive appeal; these statements are also cumulative and redundant of the lay statement in his September 2005 original claim of entitlement to service connection.  As discussed above, in his claim, the Veteran attested to his in-service noise exposure as a machine gunner on a jeep convoy, and asserted that his hearing difficulty started shortly thereafter.  In his June 2007 claim to reopen, the Veteran reiterated that he had fired a machine gun in service; and in his November 2008 claim, he reiterated that he had fired a machine gun often on convoys.  Therefore, these statements are also cumulative and redundant of the lay statement in his original claim of entitlement to service connection.  Colvin, 1 Vet. App. at 174; 38 C.F.R. § 3.156(a).  

Finally, the appellant's statements have specifically focused on the claims of entitlement to service connection for glomus tumors and peripheral neuropathy, and therefore are not relevant to the claim of entitlement to service connection for hearing loss.  As such, these statements do not suggest or show an in-service event or injury leading to hearing loss, a current diagnosis for hearing loss, or a nexus between the Veteran's service and difficulties hearing.  Hence, the appellant's statements, while new, are not material.  

Significantly, the evidence missing at the time of the December 2005 rating decision continues to be absent.  Specifically, there continues to be no evidence establishing a current diagnosis of hearing loss, or a nexus between the Veteran's service and any current difficulty hearing.  Accordingly, the Board finds that new and material evidence has not been presented to reopen the Veteran's previously denied claim of entitlement to service connection for bilateral hearing loss.

Service Connection for Glomus Tumors and Peripheral Neuropathy

The Veteran has claimed that he has glomus tumors and peripheral neuropathy as a result of his exposure to herbicides in service.  Service personnel records show that he served in the Republic of Vietnam from December 1970 to June 1971; therefore, he is presumed to have been exposed to certain herbicide agents.  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  The private treatment records also reflect that he has been diagnosed with glomus tumors and various lesions on his chest from July 1982 to February 2007, and that a May 2008 nerve conduction study yielded a diagnosis of severe axonal neuropathy.  

If a veteran was exposed to Agent Orange during active service, presumptive service connection is warranted for certain specified diseases.  38 C.F.R. §§ 3.307, 3.309.  A veteran is presumed exposed to Agent Orange if he or she had active military, naval, or air service, in the Republic of Vietnam from January 9, 1962 through May 7, 1975, "unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service."  38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6)(iii).  "[S]ervice in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam."  38 C.F.R. § 3.307(a)(6)(iii).

If a veteran was exposed to Agent Orange during active service, service connection is presumed for various disorders listed at 38 C.F.R. § 3.309(e).  38 C.F.R. § 3.307(a)(6).  A presumption of service connection based on Agent Orange exposure in the Republic of Vietnam during the Vietnam era is not warranted for disorders not listed at 38 C.F.R. § 3.309(e) or any condition for which VA has not specifically determined a presumption of service connection is warranted.  See 75 Fed. Reg. 81332 (Dec. 27, 2010); 75 Fed. Reg. 32540 (June 8, 2010); 72 Fed. Reg. 32395 (June 12, 2007); 68 Fed. Reg. 27630 -27641 (May 20, 2003); 67 Fed. Reg. 42600 (June 24, 2002); 66 Fed. Reg. 2376 (Jan. 11, 2001); 64 Fed. Reg. 59232 (November 2, 1999); 59 Fed. Reg. 341 (Jan. 4, 1994); 61 Fed. Reg. 41442 (Aug. 8, 1996).  

Notwithstanding the foregoing, the Veteran may also establish service connection with proof of actual direct causation.  See Combee v. Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994).  In other words, a presumption of service connection provided by law is not the sole method for showing causation in establishing a claim for service connection for disability due to herbicide exposure.  Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to Agent Orange does not preclude direct service connection for other conditions based on exposure to Agent Orange).  

Generally, service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to establish service connection, the following must be shown: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In certain cases, competent lay evidence may demonstrate the presence of any of these elements.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  For example, lay testimony is competent to establish a diagnosis where the layperson is competent to identify the medical condition, is reporting a contemporaneous medical diagnosis, or describes symptoms that support a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  

Peripheral Neuropathy

For peripheral neuropathy, 38 C.F.R. § 3.307(a)(6)(ii) specifies that early-onset peripheral neuropathy must become manifest to a degree of 10 percent or more within a year after the last date on which the veteran was exposed to an herbicide agent during active military, naval, or air service.  Therefore, in order to qualify for presumptive service connection, the Veteran's peripheral neuropathy would have had to become manifest to a degree of 10 percent within one year of his return from Vietnam in June 1971.  38 C.F.R. § 3.307(a)(6)(ii)

The evidence of record establishes the Veteran's Vietnam service from December 1970 to June 1971, his presumed exposure to herbicides there, and his May 2008 diagnosis of severe axonal peripheral neuropathy based on nerve conduction study.  The earliest indication of peripheral neuropathy in the private medical records is an assessment for neuropathy by Dr. L.C.S. in January 2007, and the Veteran reported a burning sensation in his feet in to the Chattanooga CBOC in June 2007.  Significantly, Dr. DAR, a neurologist, made no diagnosis of peripheral neuropathy or notation of neurological symptoms affecting the Veteran's lower extremities in 1996.  The Veteran similarly made no lay statement regarding peripheral neuropathy until his June 2007 claim of entitlement to service connection.  Therefore, the dates of his exposure and diagnosis fail to qualify for presumptive service connection under 38 C.F.R. § 3.307(a)(6)(ii).  

However, as discussed above, this does not preclude direct service connection.  Combee, 34 F.3d at 1043-44.  In this regard, the diagnosis of peripheral neuropathy and presumed exposure to herbicides in Vietnam satisfy the first and second requirements for direct service connection with the existence of a present disability and the in-service incurrence or aggravation of a disease or injury.  See Shedden, 381 F.3d at 1167.  The remaining question is the possibility of a causal relationship between in-service herbicide exposure and the current diagnosis for peripheral neuropathy.  

There are two relevant VA examinations and opinions: the January 2009 VA examination and the August 2012 VA medical opinion.  In January 2009, the examiner reviewed the May 2008 nerve conduction study diagnosing peripheral severe axonal neuropathy, and attributing that diagnosis to ethanol (alcohol).  The January 2009 VA examiner found no diagnosis of diabetes, and diagnosed peripheral neuropathy, likely due to alcohol abuse, based on the findings of the EMG/NCS studies.  The September 2012 VA examiner reviewed the claims file, including the May 2008 nerve conduction study, and concluded that peripheral neuropathy was less likely than not caused by Agent Orange exposure.  

Significantly, this is consistent with the private and VA medical evidence of record.  In June 2007, the Chattanooga CBOC assessed the burning in the Veteran's feet as alcohol induced dysthesias.  In October 2007, a healthcare provider objectively noted a history of chronic alcohol abuse, and noted the Veteran to exhibit polyneuropathy as is common in alcohol abuse.  In June 2008, the Chattanooga CBOC treatment records reflected polyneuropathy that is alcohol induced.  As discussed above, the private treatment records do not address neuropathy until the January 2007 assessment for peripheral neuropathy by Dr. LCS and the May 2008 nerve conduction study.  The May 2008 nerve conduction study also attributes neuropathy to alcohol.  In a May 2007 statement, Dr. MAD addressed only the Veteran's claim for service connection of glomus tumors rather than peripheral neuropathy.  

The evidence of record does not otherwise attribute peripheral neuropathy to in-service herbicide exposure, other than the lay statements by the Veteran and the appellant.  The Board acknowledges that the Veteran is competent to report his experience and symptoms in service and thereafter.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); Buchanan, 451 F.3d at 1337; Jandreau, 492 F.3d at 1376-77.  They are not, however, competent to provide an etiological opinion regarding herbicide exposure and the development of peripheral neuropathy.  That is a complex internal process that would require specialized medical knowledge and is not capable of lay observation.  

Additionally, the Board finds that the most probative evidence on the element of a nexus between the Veteran's peripheral neuropathy and his service is the January 2009 VA examination report and September 2012 VA medical opinion.  The September 2012 VA examiner reviewed the private and VA treatment records, and used this information to support his conclusion that the Veteran's peripheral neuropathy was less likely than not related to in-service herbicide exposure.  A medical opinion must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions.  Stefl, 21 Vet. App. at 124; Guerrieri v. Brown, 4 Vet. App 467, 470-471 (1993).  Similarly, the January 2009 VA examiner reviewed the medical records, but also got the opportunity to examine and interview the Veteran prior to his death in June 2010.  That examiner reached the same conclusion, and specifically attributed peripheral neuropathy to alcohol abuse.  

The Board also finds that the lay assertions by the Veteran and the Appellant regarding a nexus are outweighed by the January 2009 and September 2012 VA medical opinions.  Even assuming that they are competent to opine on this medical matter, the Board finds that the specific, reasoned opinions of the January 2009 and September 2012 VA examiners are of greater probative weight than their more general lay assertions in this regard.  These examiners reviewed the claims file, including the STRs, considered the Veteran's in-service herbicide exposure, and provided a supporting explanation for the opinions provided.  The January 2009 VA examiner in particular had the opportunity to interview the Veteran, and solicit his medical history.  Therefore, the Board finds that these opinions are factually accurate, fully articulated, and include sound reasoning for the examiners' conclusions.  Nieves-Rodriguez, 22 Vet. App. at 304.  The statements by the Veteran and the appellant do not discuss his alcohol abuse, or the VA and private medical treatment records consistently attributing peripheral neuropathy to that alcohol abuse.  For these reasons, the Board finds the VA medical opinions to be the most probative evidence on the element of a nexus to service.  

Finally, while both the Veteran and the appellant have repeatedly argued that peripheral could be associated with diabetes, as discussed above, the Veteran has never been diagnosed with diabetes or awarded service connection for diabetes.  Therefore, this argument cannot prevail on that basis.  Moreover, neither the Veteran nor the appellant have ever argued that any in-service injury or event other than herbicide exposure is the cause of his peripheral neuropathy.  The STRs reveal no neurological treatment, and both the July 1969 entrance and June 1971 separation examinations indicate a normal neurological examination.  Both the July 1969 entrance and June 1971 separation examinations include a medical history provided by the Veteran attesting to the lack of any complaint of lameness or paralysis.  Accordingly, service connection for peripheral neuropathy must be denied.  

Glomus Tumor

Glomus tumors are not among the diseases that VA has associated with herbicide exposure as listed at 38 C.F.R. § 3.309(e).  However, as discussed above, the regulations also provide that service connection may be still be established on a direct basis.  Combee, 34 F.3d at 1043-1044.  In this regard, the Veteran must have a diagnosis for a glomus tumor.  The requirement of a current disability is satisfied when a claimant has a disability at the time a claim is filed or during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2009).  

As noted above, the private treatment records establish diagnosis for glomus tumors, lesions, axillary masses, angiomatosis (benign vascular tumors), hemangiopericytoma, possible neuroma, and hemangioma at various times from July 1982 through February 2007.  The Veteran entered the VA healthcare system for the first time in April 2007, and there is no treatment for a tumor or lesion anywhere in the VA treatment records.  The Veteran's primary care physician, Dr. MAD, has offered a May 20007 statement in support of his claim suggesting that in-service herbicide exposure may have a cause and effect relationship with his history of recurrent glomus tumors.  However, none of the medical evidence of record, including the Veteran's death certificate, establishes any lesion or tumor at any point between February 2007 and his death in June 2010.  The Veteran did not file the claim on appeal until June 2007.  Therefore, the evidence of record fails to establish a diagnosis for glomus tumors at the time his June 2007 claim was filed or during the pendency of this appeal.  

The existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. § 1110, 1131; see Degmetich v. Brown, 104 F. 3d 1328, 1332 (1997) (holding that interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary).  Evidence must show that the Veteran had the disability for which benefits are being claimed.  Because the evidence shows that the Veteran does not have a diagnosis for a glomus tumor or any other lesion at any point during the pendency of the appeal, the Board finds that he is not entitled to service connection.

Although the Veteran and appellant have argued that his in-service herbicide exposure may have caused his glomus tumors, none of these lay statements have asserted a recurrence of these tumors or lesions since February 2007.  This is consistent with the VA and private treatment records showing no recurrence of a lesion or tumor following February 2007.  Accordingly, service connection for glomus tumors is denied.  


ORDER

New and material evidence having not been received, the application to reopen a claim of entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for glomus tumors is denied.  

Entitlement to service connection for peripheral neuropathy is denied.  




____________________________________________
K. MILLIKAN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


